DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/US2017/065091 filed 7 December 2017.

Status of the Claims
Claims 1-4, 6-8, and 10-14 are pending.
Claims 1-4, 6-8, and 10-14 are rejected.

Examiner’s Note
Applicant's amendments and arguments filed 13 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 13 September 2021, it is noted that claims 1-2, 8, and 13 have been amended. Support can be found in the specification at [0010, 0012-0013, 0053]. No new matter or claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Banowski et al. (US 2013/0280175).
The Applicant claims, in claim 1, an opaque composition comprising an antiperspirant active (10-15% by weight of aluminum zirconium tetrachlorohydrex glycine), a high HLB surfactant comprising glyceryl monostearate mixture, an emollient, and a gelling agent. In claim 2, the weight ratio of high HLB glyceryl monostearate to Steareth-21 is from 4:1 to 10:1. Claim 3 requires the composition to further comprise a carrier and inert filler and in claim 4, said filler is tapioca starch or silica. Claims 6-7 require the HLB surfactant to be present in 1-15% and the emollient to be present in 2-20% by weight. Claims 8 and 10 narrow the species of active and emollient. In claim 11, the high HLB glyceryl monostearate mixture comprises Steareth-21 and high HLB glyceryl monostearate.
Banowski teaches an antiperspirant cream formed from an oil-in-water emulsion wherein the cream comprises aluminum chlorohydrate (35%), glyceryl stearate (high HLB surfactant; 5.5%), ceteareth-12 (high HLB surfactant; 2.5%), cetyl alcohol (gelling agent and/or emollient; 3%), and water [0242]. Because the composition is an emulsified cream, the composition is necessarily opaque, however Banowski teaches opaque as a suitable form of the composition [0091]. Regarding the active agent, Banowski teaches an alternative to aluminum chlorohydrate as being aluminum 
Banowski does not teach all the required elements in a single composition nor does it teach the required ratio of surfactants.
It would have been prima facie obvious to prepare an opaque antiperspirant composition comprising an antiperspirant active (aluminum chlorohydrate; 5-40%), a high HLB surfactant (glyceryl stearate; 5.5%), an emollient (cetyl alcohol; 3%), and a gelling agent (cetyl alcohol; 3%) as taught by Banowski. Regarding the active agent, it would have been obvious to further include aluminum zirconium tetrachlorohydrex glycine with aluminum chlorohydrate because mixtures are permitted. Furthermore, it would have been obvious to substitute steareth-21 in place of ceteareth-12 as the emulsifier. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The amounts of oil-in-water emulsifier can be adjusted and include values such as 1%, which would be ratio of 5.5:1 (5.5% glyceryl stearate to 1% steareth-21). Moreover, it would have been obvious to further include silica as a filler and water as a carrier, as required in instant claims 3-4. 
The resulting composition would be an opaque antiperspirant composition comprising an antiperspirant active (both aluminum zirconium tetrachlorohydrex glycine .

Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 9 of their remarks, that Banowski does not teach “’an antiperspirant active comprising from 10 weight % to 15 weight % of aluminum zirconium tetrachlorohydrex glycine, based on a total weight of the opaque antiperspirant composition’, as recited in the claims.”
In response, Banowski is broad to using mixtures of actives in amounts ranging from 5-40%, thus rendering obvious the instant claims.

The Applicant argues, on pages 10-11 of their remarks, that Example 1 demonstrates an unexpected result of the claimed invention wherein, compared to three compositions containing the same or higher weight percentages of antiperspirant active, the inventive composition has significantly lower values for white residue visibility. The comparative examples differ in that for A and B the active agent is aluminum chlorohydrate (ACH) and for C, aluminum zirconium tetrachtorohydrex glycine (ZAG) is used but in 20%.
.

Claims 1, 3-4, 6-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2017/196299).
The Applicant claims, in claim 1, an opaque composition comprising an antiperspirant active (10-15% by weight of aluminum zirconium tetrachlorohydrex glycine), a high HLB surfactant comprising glyceryl monostearate mixture, an emollient, and a gelling agent. Claim 3 requires the composition to further comprise a carrier and inert filler and in claim 4, said filler is tapioca starch or silica. Claims 6-7 require the HLB surfactant to be present in 1-15% and the emollient to be present in 2-20% by weight. Claims 8 and 10 narrow the species of active and emollient. In claim 11, the high HLB glyceryl monostearate mixture comprises Steareth-21 and high HLB glyceryl monostearate. In claims 12-14, the composition further requires polyglyceryl-6 palmitate/succinate.
Pan teaches a cream antiperspirant formulation comprising aluminum chloride (active agent; 12.1%), cetyl alcohol (emollient/gelling agent; 2.5%), steareth-21 (high HLB surfactant; 1%), natragem (comprising polyglyceryl-6 palmitate/succinate and glyceryl stearate; 6% total), and water (pg 11, Table 1; [55]; Table 7). Additional optional agents include solvents, surfactants, emollients, gelling agents, and structurants such as silicates and silicon dioxide [25]. It is noted that the formulation in Table 7 comprises both steareth-21 and glyceryl stearate (by way of Natragem) as high HLB surfactants. However, since the breakdown of concentrations of Natragem is not provided, an exact 
Pan does not teach a composition comprising aluminum zirconium tetrachlorohydrex glycine complex.
It would have been prima facie obvious to prepare the composition of Table 7 and further include aluminum zirconium tetrachlorohydrex glycine complex with the aluminum chloride since mixtures thereof are taught in the art. Moreover, it would have been obvious to further include silicon dioxide (silica) as an inert filler since Pan teaches this as an optional agent. The amounts of active agents can be modified to any value in the range of from about 2-40%, thus rendering obvious the claimed range of 10-15%.
The resulting composition renders obvious instant claims 1, 3-4, 6-8, and 10-14.

Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 9 of their remarks, that Pan does not teach “’an antiperspirant active comprising from 10 weight % to 15 weight % of aluminum zirconium tetrachlorohydrex glycine, based on a total weight of the opaque antiperspirant composition’, as recited in the claims.”


The Applicant argues, on pages 12-13 of their remarks, that Example 1 demonstrates an unexpected result of the claimed invention wherein, compared to three compositions containing the same or higher weight percentages of antiperspirant active, the inventive composition has significantly lower values for white residue visibility.
See above for a response to the alleged unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613